116 Ga. App. 154 (1967)
156 S.E.2d 543
STRAUSS
v.
THE STATE.
42808.
Court of Appeals of Georgia.
Argued May 1, 1967.
Decided June 23, 1967.
Rehearing Denied July 11, 1967.
*155 Walter M. Henritze, Jr., William V. Hall, Sr., Arthur B. Cunningham, for appellant.
Lewis R. Slaton, Solicitor General, J. Walter LeCraw, J. Robert Sparks, for appellee.
JOSLIN, Judge.
The notice of appeal in this case was filed in the office of the Clerk of the Superior Court of Fulton County on November 8, 1966. The transcript of the record was not filed in the office of the clerk of the superior court until March 23, 1967. No order extending the time for the filing of the transcript appears of record, nor does it appear that any application for such an order was made before the expiration of 30 days from the date the notice of appeal was filed. Under the applicable provisions of the 1965 Appellate Practice Act and under the rulings of the Supreme Court in Davis v. Davis, 222 Ga. 579 (151 SE2d 123), and Joiner v. State, 223 Ga. 367 (155 SE2d 8), the appeal in this case must be
Dismissed. Bell, P. J., and Pannell, J., concur.